          Case 1:20-cv-00475-CWD Document 12 Filed 01/27/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    JACOB DAVIS,
                                                       Case No. 1:20-cv-00475-CWD
                          Petitioner,
                                                       INITIAL REVIEW ORDER
          v.

    TYRELL DAVIS,

                          Respondent.


         Petitioner Jacob Davis has filed a Petition for Writ of Habeas Corpus, challenging

his Idaho state court convictions in two separate Payette County cases.1 See Dkt. 3. In

Payette County Case No. CR-2014-2145, Petitioner was convicted of one count of failure

to register as a sex offender. In Payette County Case No. CR-2014-2249, Petitioner was

convicted of two counts of lewd conduct with a minor under the age of sixteen, two

counts of sexual battery of a minor child sixteen or seventeen years of age, and one count

of sexual exploitation of a child. Id. at 1–2.

         The Court now reviews the Petition to determine whether it is subject to summary

dismissal pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254

Cases.


1
  The Advisory Committee Notes to Rule 2(e) of the Rules Governing Section 2254 Cases state that Rule
2(e) “permits, but does not require, an attack in a single petition on judgments based upon separate
indictments or on separate counts ... [in] the same court.” The Court will permit the parties to brief the
question of whether this Court should sever one of the two challenged convictions into a separate habeas
corpus case, or instead should allow this single case to proceed as a challenge to both convictions.

INITIAL REVIEW ORDER - 1
          Case 1:20-cv-00475-CWD Document 12 Filed 01/27/21 Page 2 of 5




1.      Review of Petition

        Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

        Based on the facts asserted in the Petition and Petitioner’s Memorandum in

Support of the Petition, Petitioner may proceed on the Petition to the extent that the

claims (1) are cognizable in a federal habeas corpus action,2 (2) were timely filed in this

Court, and (3) were either properly exhausted in state court or are subject to a legal

excuse for any failure to exhaust in a proper manner. Therefore, the Court will order the

Clerk to serve a copy of the Petition on counsel for Respondent.




2
  For example, Petitioner’s freestanding claims of actual innocence are not cognizable—meaning they
cannot be heard—in this non-capital habeas case. Stephenson v. Blades, No. 1:13-cv-00285-BLW, 2014
WL 3509448, at *7 (D. Idaho July 14, 2014) (unpublished); see Herrera v. Collins, 506 U.S. 390, 400
(1993) (“Claims of actual innocence based on newly discovered evidence have never been held to state a
ground for federal habeas relief absent an independent constitutional violation occurring in the underlying
state criminal proceeding.... This rule is grounded in the principle that federal habeas courts sit to ensure
that individuals are not imprisoned in violation of the Constitution—not to correct errors of fact.”).
However, an assertion of actual innocence, although “not itself a constitutional claim,” can serve as a
“gateway through which a habeas petitioner [may] pass to have his otherwise barred constitutional claim
considered on the merits.” Herrera, 506 U.S. at 404. Therefore, to the extent the Petition asserts actual
innocence as independent constitutional claims, those claims will be dismissed.

INITIAL REVIEW ORDER - 2
          Case 1:20-cv-00475-CWD Document 12 Filed 01/27/21 Page 3 of 5




2.       Motion to Stay or Abey

         Petitioner has filed a Motion to Stay or Abey these proceedings while he exhausts

his claims in state court. The Court will defer ruling on this Motion until Respondent has

had an opportunity to respond to it.

3.       Motion to Take Judicial Notice

         Petitioner has also filed a Motion to Take Judicial Notice, see Dkt. 4, which will

be denied as premature. Given that Petitioner is still litigating his habeas claims in state

court and has requested a stay of these proceedings, Respondent will not be required to

provide the Court with the relevant state court records until ordered to do so. Respondent

may, of course, choose to lodge those records with the Court at any time prior to such an

order.

4.       Application to Proceed in Forma Pauperis

         Petitioner has requested in forma pauperis status. Good cause appearing,

Petitioner’s Application will be granted, which allows Petitioner to pay the filing fee

when and as Petitioner can afford to do so, rather than at the time of filing. Petitioner is

ordered to pay the $5.00 filing fee when Petitioner next receives funds in Petitioner’s

prison trust account.

5.       Request for Appointment of Counsel

         Petitioner has also requested appointment of counsel. There is no constitutional

right to counsel in a federal habeas corpus action. Coleman v. Thompson, 501 U.S. 722,

755–56 (1991). A habeas petitioner has a right to counsel, as provided by rule, if an

evidentiary hearing is required in the case. See Habeas Rule 8(c). In addition, the Court

INITIAL REVIEW ORDER - 3
           Case 1:20-cv-00475-CWD Document 12 Filed 01/27/21 Page 4 of 5




may exercise its discretion to appoint counsel for an indigent petitioner in any case where

required by the interests of justice. 28 U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B).

Whether counsel should be appointed turns on the petitioner’s ability to articulate the

claims in light of the complexity of the legal issues and the petitioner’s likelihood of

success on the merits. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983) (per

curiam).

       No evidentiary hearing has been ordered at this point. Also, the Court concludes

that, based on the evidence currently in the record (Dkt. 3), it will be unlikely that

Petitioner will be able to meet the strict standards of 28 U.S.C. § 2254(d) for issuance of

a writ of habeas corpus. Therefore, the Court will deny the request for appointment of

counsel without prejudice.

                                          ORDER

       IT IS ORDERED:

       1.      Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

               GRANTED. Petitioner must pay the $5.00 filing fee when Petitioner next

               receives funds in Petitioner’s prison trust account.

       2.      Petitioner’s request for appointment of counsel (contained in the Petition) is

               DENIED without prejudice.

       3.      Petitioner’s Motion to Take Judicial Notice (Dkt. 4) is DENIED as

               premature. Respondent need not lodge relevant portions of the state court

               record until instructed to do so by the Court.



INITIAL REVIEW ORDER - 4
      Case 1:20-cv-00475-CWD Document 12 Filed 01/27/21 Page 5 of 5




     4.    All freestanding claims of actual innocence raised in the Petition are

           DISMISSED with prejudice as noncognizable.

     5.    The Clerk of Court will serve (via ECF) (1) a copy of the Petition, along

           with any attachments (Dkt. 3), (2) a copy of the Motion to Stay or Abey

           (Dkt. 8), and (3) a copy of this Order, on L. LaMont Anderson, on behalf of

           Respondent, at Mr. Anderson’s registered ECF address.

     6.    Within 21 days after service of the Petition, Respondent may file a response

           to Petitioner’s Motion to Stay or Abey (Dkt. 8). Petitioner has the option of

           filing a reply in support of the Motion no later than 14 days after service of

           the response.

     7.    In their briefing on the Motion to Stay or Abey, the parties should also

           address whether this case ought to proceed as a single action, challenging

           both of Petitioner’s convictions, or instead ought to be severed into separate

           cases.

     8.    Respondent need not respond to the Petition itself, either by answer or by

           pre-answer motion, until instructed to do so by the Court.



                                              DATED: January 27, 2021


                                              _________________________
                                              Honorable Candy W. Dale
                                              United States Magistrate Judge




INITIAL REVIEW ORDER - 5
